Citation Nr: 0714109	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  03-12 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a disability of the 
left forearm, claimed as a left wrist disorder.

2.  Entitlement to service connection for a cervical spine 
disability, claimed as a neck disorder.

3.  Entitlement to service connection for a left shoulder 
disability.

4.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran served primarily in the National Guard.  He had 
an initial period of active duty for training (ADT) from 
October 1978 to February 1979.  He had two periods of Active 
Duty from August 1988 to September 1988, and from November 
1990 to June 1991.  He also had ADT in August 1991 and from 
May 1992 to June 1992.  Finally he had a period of verified 
inactive duty training (IDT) in June 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.  That rating decision denied service 
connection for the issues on appeal.  

In April 2005, a hearing was held before Mark W. Greenstreet 
who is the Veterans Law Judge making this decision and who 
was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7107(b) (c) (West 2002).  A copy of 
the transcript of that hearing is of record.

The case was previously before the Board in August 2005, when 
it was remanded for additional development to include 
verification of service and another VA examination.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  Service department records reveal that the veteran 
incurred a puncture wound to his left forearm during a period 
of ADT in August 1991.

2.  VA medical records reveal that the veteran has a one inch 
scar on the left forearm above the wrist and objective 
weakness of the left forearm.

3.  VA medical evidence reveals current diagnoses of:  
arthritis and degenerative disc disease of the cervical 
spine; residuals of a left shoulder injury with a post-
operative distal clavicle resection; and, episodic muscle 
tension headaches.   

4.  There is no competent medical evidence of record showing 
any diagnosis of arthritis of the cervical spine during 
active service or within the first year of separation from 
active service.  There is no evidence of an injury to the 
cervical spine during any period of ADT or IDT and no medical 
evidence linking the current cervical spine disabilities to 
any period of military service.  

5.  There is no competent medical evidence of record showing 
any diagnosis of a left shoulder disorder during active 
service.  There is no evidence of an injury to the left 
shoulder during any period of ADT or IDT and no medical 
evidence linking the current left shoulder disability to any 
period of military service. 

6.  There is no competent medical evidence of record showing 
any diagnosis of headaches during active service.  There is 
no medical evidence linking the current diagnosis of episodic 
muscle tension headaches to any period of military service. 




CONCLUSIONS OF LAW

1.  A disability of the left forearm, manifested by a scar 
and weakness, was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 
3.303 (2002).  

2.  A cervical spine disorder, to include arthritis and 
degenerative disc disease, was not incurred in, or aggravated 
by, active military service or any period of National Guard 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  
38 C.F.R. § 3.303 (2005).  

3.  A left shoulder disorder, was not incurred in, or 
aggravated by, active military service or any period of 
National Guard service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002);  38 C.F.R. § 3.303 (2005). 

4.  A headache disorder, was not incurred in, or aggravated 
by, active military service or any period of National Guard 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  
38 C.F.R. § 3.303 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Matters

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in 
February and August 2001 satisfied the duty to notify 
provisions.  The veteran's VA medical records have been 
obtained and he has been accorded recent VA Compensation and 
Pension examinations.  The veteran's service medical records 
and other service records have also been obtained.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  Consequently, the Board finds that VA has met 
the duties to notify and assist as to the issue decided 
herein.  As there is no indication or allegation that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless. See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to: service 
medical records; service personnel records; his contentions 
and hearing testimony; VA medical treatment records; and VA 
Compensation and Pension examination reports.  The Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis will focus specifically on what the evidence 
shows, or fails to show with respect to the claims for 
service connection.  

A "veteran" is a person who served in active military, 
naval, or air service.  See 38 U.S.C.A. § 101(2) (West 2002).  
Pursuant to 38 U.S.C.A. § 101(24), " 'active military, 
naval, or air service' includes active duty, any period of 
active duty for training (ADT) during which the individual 
concerned was disabled or died from a disease or injury 
incurred in or aggravated in line of duty, and any period of 
inactive duty training (IDT) during which the individual 
concerned was disabled or died from an injury incurred in or 
aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 
2002).  Put another way, service connection may be granted 
for disability resulting from disease or injury incurred in, 
or aggravated, while performing ADT, or for injury incurred 
during IADT.  

As noted in the introduction section above, the veteran 
served primarily in the National Guard.  He had an initial 
period of active duty for training (ADT) from October 1978 to 
February 1979.  He had two periods of Active Duty from August 
1988 to September 1988, and from November 1990 to June 1991.  
He also had ADT in August 1991 and from May 1992 to June 
1992.  Finally he had a period of verified inactive duty 
training (IDT) in June 1996.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  This is commonly referred to 
as a "direct" service connection.   

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of at least 
10 percent within the first year following active service in 
the case of any veteran who served for 90 day or more.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  The requirement of 90 days' service 
means active, continuous service.  38 C.F.R. § 3.307 (a)(1) 
(2002).  This is commonly referred to as "presumptive" 
service connection.

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

II.  Left Forearm

The veteran claimed entitlement to a left wrist disability, 
and referred to an injury to the left forearm when making his 
assertions.  The Board has rephrased the issue as entitlement 
service connection for a disability of the left forearm, 
claimed as a left wrist disorder, to more accurately reflect 
what is shown by the evidence of record.  

A service department record reveals that the veteran incurred 
an injury to the left forearm during a period of ADT in 
August 1991.  The record states that while involved in 
construction work during ADT a piece of a nail came off when 
struck by the veteran's hammer and the became imbedded in the 
veteran's left forearm.  

In November 2001, a VA examination of the veteran was 
conducted.  Physical examination revealed that the veteran 
had a "perfectly normal range of motion of the left wrist" 
with no deformity.  However, a one inch scar on the left 
forearm just above the left wrist was noted.  The diagnosis 
was "residuals of injury to the left arm without disease of 
the left wrist."

In August 2006, the most recent VA examination of the veteran 
was conducted.  X-ray examination of the left arm did not 
reveal any abnormalities.  However, physical examination did 
reveal objective evidence of weakness involving the left 
forearm.

The evidence of record clearly establishes that a puncture 
injury to the left forearm by a foreign object occurred in 
1991 during a period of ADT.  Recent VA medical examinations 
identify a scar and weakness as residuals of that injury.  
Accordingly, the evidence support a grant of service 
connection for a disability of the left forearm, manifested 
by a scar and weakness.

III.  Cervical Spine

The only instance when the veteran has fully stated his 
claims for service connection has been at the April 2005 
hearing before the undersigned Veterans Law Judge.  At that 
hearing the veteran testified that he had neck pain 
throughout service, but did not specify any particular period 
of service or whether it was active duty, ADT, or IDT.  He 
further stated he had neck pain from doing situps and from 
riding in military vehicles over rough terrain.  

The veteran's service medical records have been obtained.  
There is no evidence of any complaints neck pain, or 
diagnosis of any cervical spine disorder during any period of 
service.  In April 1991, separation examination was conducted 
for separation from the veteran's period of active service 
during Desert Storm.  The veteran's spine and neck were 
evaluated as being normal by the examining physician and he 
did not report any neck pain on the accompanying report of 
medical history.  A National Guard medical examination report 
dated in May 1996 also reveals identical medical findings.  

VA examination of the veteran was conducted in November 2001.  
X-ray examination of the cervical spine revealed spurring 
(arthritis) and degenerative disc disease.  The examining 
physician's diagnosis was degenerative disc disease of the 
cervical spine.  

The preponderance of the evidence is against service 
connection for a cervical spine disability.  While the 
veteran has a current diagnosis of arthritis and degenerative 
disc disease of the cervical spine, there is evidence showing 
these disorders during service.  The Board specifically, 
notes that there are other injury reports of record in the 
service medical records showing injuries during various 
periods of ADT and IDT, so it is clear that the veteran 
reported injuries when they happened during his period of 
reserve service.  Yet, he cannot point to a specific cervical 
spine injury during any period of service, and none is 
documented in the service medical records.  Moreover, the 
earliest medical evidence of record showing a diagnosis of 
arthritis and degenerative disc disease of the cervical spine 
is in November 2001 which is several years after the veteran 
separated from active military service.  The appropriate 
authority has certified that the veteran did not have any 
active duty after June 1991.  His last verified period of ADT 
ended in June 1992.  Accordingly, service connection for a 
cervical spine disability, claimed as a neck disorder, must 
be denied.  

IV.  Left Shoulder

The veteran claims service connection for a left shoulder 
disorder.  At the 2005 hearing, the veteran testified that he 
injured his shoulder during Army Reserve service.  He did not 
provide a specific date at the hearing.  

A VA x-ray examination report reveals that x-ray examination 
of the veteran's left shoulder was conducted in April 1996 
and revealed a normal shoulder.  A November 1996 VA treatment 
record refers to a lifting injury to the left shoulder, but 
does not indicated it was related to service.  Another VA 
medical treatment record dated March 1997 reveals that the 
veteran sought treatment for left shoulder pain.  He reported 
having a history of a left shoulder injury with lifting at 
"Fort Chaffee - 1995."  The veteran had complaints of left 
shoulder pain which ultimately required surgical treatment in 
June 1997.

The November 2001 VA Compensation and Pension examination 
report confirmed the history of left shoulder surgery with 
the diagnosis of "residuals of injury to left shoulder, 
status post distal clavicle resection for bone spur."  

The preponderance of the evidence is against service 
connection for a left shoulder disorder.  The veteran asserts 
that he injured his left shoulder during reserve duty.  If he 
did injury his shoulder during ADT or IDT service connection 
would be warranted.  However, other than the veteran's 
assertions there is no evidence which indicates that a left 
shoulder injury occurred during any period of service.  
Again, the Board notes that there are injury reports of 
record for such things as the forearm injury, a low back 
injury, and a left ankle injury, during various periods of 
ADT and IDT.  As such, it is clear that the veteran did 
report injuries which occurred during reserve service and 
they were properly documented.  However, there is no evidence 
of any documentation of a left shoulder injury in the service 
medical records.  The initial VA medical record merely notes 
a lifting injury but not that it was during reserve service, 
that history was provided later by the veteran's own 
accounts.  

The evidence of record reveals that the veteran did injure 
his left shoulder in 1996.  However, there is no competent 
evidence documenting any such injury during any period of 
reserve service.  Accordingly, service connection must be 
denied.  

V.  Headaches

The veteran claims service connection for headaches.  He 
testified that he began having headaches during his active 
service during Desert Storm.  However, the April 1991 
separation examination report from this period of service 
does not indicate any diagnosis of headaches or neurologic 
abnormities.  On the report of medical history the veteran 
indicated "no" the question which asked if he had frequent 
or severe headaches.  

In 1996 a reserve examination of the veteran was conducted.  
The veteran did report having frequent or severe headaches on 
the medial history and the examiner noted his report of 
having severe headaches every other day which were relieved 
by Tylenol.  The Board notes that at this point the veteran 
was serving in the reserves with only occasional periods of 
IDT.

In November 2001, VA neurology examination of the veteran was 
conducted.  The diagnosis was "periodic muscle tension-type 
headaches," with no noted neurologic abnormalities.

The preponderance of the evidence is against service 
connection for headaches.  The veteran has a current 
diagnosis of periodic muscle tension-type headaches.  There 
is no competent medical evidence showing that this disability 
manifested during any qualifying period of service, and no 
medical evidence linking the current headache to any period 
of service.  Accordingly, service connection must be denied.  

VI.  Conclusion

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claims for which service 
connection has been denied, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a disability of the left forearm, 
manifested by a scar and weakness, is granted.  


Service connection for a cervical spine disability, claimed 
as a neck disorder; a left shoulder disability; and 
headaches, is denied.  


____________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


